The Attorney              General of Texas
                                                              July 25, 1983
JIM MATTOX
AttorneyGeneral


Supreme      Court Building
                                      Mr. Roger D. Shipman                       Opinion No. JM-46
P. 0, Box 12548                       Executive Secretary
Austin.    TX. 78711- 2546            Texas Board of Veterinary                  Re:   Construction  of article
5121475-2501                             Medical Examiners                       7465a, V.T.C.S., the Veterinary
Telex   9101674.1367                  3810 Medical Parkway, Suite 119            Practice Act
Telecopiet     512/475-0266
                                      Austin, Texas   70756

1607 Main St.. Suite 1400             Dear Mr. Shipman:
Dallas.   TX. 75201-4709
214,742.8944
                                           You have asked two questions concerning section 10 of article
                                      7465a. V.T.C.S., of the Veterinary Licensing Act. As amended in 1981,
4624 Alberta Ave.. Suite        160   this section provides:
El Paso. TX~ 79905~2793
9151533-3484                                       (a) Any person not previously licensed in this
                                                State is qualified to be licenseh, provided:
     J Dallas Ave.. Suite 202
Hous!~~.     TX. 77002-6986                           (1)   he has attained the age of majority;
7 131650-0666
                                                      (2) he is a graduate of a reputable school
                                                      college of veterinary medicine as approved
606 Broadway.       Suite 312
Lubbock.     TX.   79401-3479
                                                      the Board [of Veterinary Medical Examiners];
8061747-5238
                                                      (3) he successfully completes    the examination
                                                      conducted by the Board: and
4309 N. Tenth. Suite B
McAllen.     TX. 78501-1665
5121662.4547
                                                      (4) the Board does not refuse issuance of the
                                                      license as provided in Section 14 (Refusing
                                                      Examination, License or Renewal).
200 Main Plaza, Suite 400
San Antonio.  TX. 76205-2797                       (b) The    Board    may  waive    any   license
5121225-4191
                                                requfrement for an applicant with a valid license
                                                from another state having license requirements
                                                substantially equivalent to those of this State.

                                           You ask:

                                                    Under [section 10(b)], is it mandatory for the
                                                board    to  grant  licenses   to  out   of    state
                                                veterinarians without successful completion of the
                                                examination if they otherwise qualify? Also, what
                                                may    the  board  consider  when   processing    an
                                                application for licensure under this provision?



                                                                     p. 200
Mr. Roger D. Shipman - Page 2   (JM-46)




     we answer your first question in the negative.      We understand
that the board currently requires all applicants for a license to
practice   veterinary   medicine   in  Texas  to   pass  a   qualifying
examination.   Your first question, therefore, may be restated as
follows:   If an applicant for a Texas license received a license in
another state that, in the board's opinion, has license requirements
"substantially   equivalent   to those of this state," and if the
applicant "otherwise qualif[ies]" for a Texas license, e      the board
exempt him from its examination requirement?     We understand that by
"otherwise qualify," you mean that the applicant satisfies the license
requirements of subsections (a)(l), (a)(2), and (a)(4) of section 10.

     Section 10(b) is couched in permissive terms.     It provides that
the board "may" waive any license requirement in certain instances,
not that it "must" do so. "May" is not generally construed as a word
of command.   Cf. Thomas v. Groebl, 212 S.W.2d 625, 630 (Tex. 1948).
On its face, therefore, section 10(b) does not require the board to
waive any particul~ar requirement for any particular applicant.

     “May”   should be interpreted as "must," of course, when it is
apparent that this interpretation was intended by the legislature.
National Surety Corporation v. Ladd, 115 S.W.2d 600, 602 (Tex. 1938).
The scant legislative history of section 10(b), however, discloses no
such intent. On the contrary, to the extent that this history, which
consists of,a statement concerning section 10(b) made by its author
during     a  committee  meeting,  suggests  anything   regarding    the
legislature's    intent,  it suggests   that the   section   should   be
construed, not as a command, but simply as a grant of authority.    This
statement is as follows:

          [Section 10(b)] authorizes the board to adopt a
          system of out of state licensing having license
          requirements substantially equivalent to those in
          Texas, a reciprocal type of situation.   (Emphasis
          added).

Tape of State Affairs Committee hearing on Senate Bill No. 232, held
on February 23, 1981. A statement indicating that the author's intent
was to authorize the board to adopt a reciprocal licensing system if
it wishes to do so cannot, in our opinion, reasonably be construed as
evidence of an intent to require the board to do so.

      To answer your question in the affirmative, moreover, we would
have to conclude that the legislature intended that applicants who
possess   a valid   license issued by a state with "substantially
equivalent" licensing requirements and who satisfy the requirements of
subsections (a)(l), (a)(2), and (a)(4) of section 10 must, as a matter
of law, be deemed competent to practice veterinary medicine in Texas.
We do    not believe   that this was the legislature's    intent.   An
applicant could possess a license issued by such a state, satisfy the
three   license  requirements  enumerated  above,  and still not be



                                 p. 201
Mr. Roger D. Shipman - Page 3      (~~1-46)




competent to practice in Texas. The applicant could, for example, be
unfamiliar with diseases or animals peculiar       to Texas.     In our
opinion, the legislature did not intend to compel the board to issue a
license to an out-of-state applicant until the board determines to its
own satisfaction that the applicant is competent to practice in this
state.   The board may well conclude, as it apparently has, that a
qualifying   examination   affords   the  best   way   to   make    this
determination.

     We therefore conclude that section 10(b) merely authorizes the
board to work with states with "substantially equivalent" licensing
requirements to structure a reciprocal licensing system.  It does not
require the board automatically     to exempt from its examination
requirement applicants who possess a license issued by such a state
and satisfy the requirements of section 10(a)(l), (a)(2), and (a)(4).
We therefore answer your first question in the negative.

     In answer to your second question, we are aware of no express or
implied   parameters  within  which   the  board  must   operate  when
determining whether an out-of-state applicant is competent to practice
veterinary medicine in this state. Depending upon the requirements of
any reciprocal licensing system that may be created, we believe that
the board is free to consider any reasonable factors it deems relevant
in making this determination.

                                S DMMARY

              Section 10(b) of article 7465a, V.T.C.S.. does
          not   require    the Board      of Veterinary       Medical
          Examiners     to    exempt     from     its     examination
          requirement applicants with a license issued by
          another state who "otherwise qualify" for a Texas
          license    under      section     10(a)     thereof.      In
          processing    an application       for licensure under
          section    lo(b),     the   board    w       consider   any
          reasonable    factors     it deems     relevant     to the
          determination      of    whether    the     applicant     is
          competent    to practice      veterinary      medicine    in
          Texas.                                                ,




                                           L.LJf*
                                              Very truly your




                                           -J I M
                                                     .


                                                     MATTOX
                                             Attorney General of Texas

TOM GREEN
First Assistant Attorney General



                                           p. 202
Mr. Roger D. Shipman - Page 4 (JM-46)




DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Acting   Chairman
Jon Bible
Colin Carl
Patricia Hinojosa
Jim Moellinger
Nancy Sutton
Bruce Youngblood




                                          ?




                                 p. 203